Case 19-11510-amc                Doc 39   Filed 05/12/20 Entered 05/12/20 13:01:35                Desc Main
                                          Document     Page 1 of 2
                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Nicole N. Marzio
                                   Debtor(s)                                        CHAPTER 13

MTGLQ Investors, L.P.
                                   Movant
                 vs.
                                                                                   NO. 19-11510 JKF
Nicole N. Marzio
                                   Debtor(s)

Scott F. Waterman
                                   Trustee                               11 U.S.C. Sections 362 and 1301

                                                        ORDER

         AND NOW, this                         day of             , 2020 at Philadelphia, upon consideration of
 Movant’s Motion to Approve Loan Modification, it is ORDERED AND DECREED that:


         The Motion is granted and the Loan Modification Agreement executed on January 27, 2020 does not
 violate the automatic stay, section 362(a), nor the provisions of 11 USC § 549.



   Date: May 12, 2020
                                                                              United States Bankruptcy Judge.
 cc: See attached service list
Case 19-11510-amc         Doc 39    Filed 05/12/20 Entered 05/12/20 13:01:35   Desc Main
                                    Document     Page 2 of 2
Nicole N. Marzio
522 Arbor Road
Lansdowne, PA 19050

Brad J. Sadek Esq.
1315 Walnut Street
Suite 502
Philadelphia, PA 19107

Scott F. Waterman
2901 St. Lawrence Ave.
Suite 100
Reading, PA 19606

KML Law Group, P.C.
Suite 5000 – BNY Mellon Independence Center
701 Market Street
Philadelphia, PA 19106-1532
